Citation Nr: 1018811	
Decision Date: 05/21/10    Archive Date: 06/04/10

DOCKET NO.  07-06 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for erectile 
dysfunction, to include as secondary to diabetes mellitus.  

2.  Entitlement to service connection for cervical 
osteophytosis C3-4, C4-5, C5-6 with bilateral trapezius 
myositis, claimed as a back condition.  

3.  Entitlement to service connection for multilevel lumbar 
discogenic disease, disc protrusion at L2-3, L3-4 and L4-5.  

4.  Entitlement to service connection for a prostate 
condition.  

5.  Entitlement to service connection for gouty arthritis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel 


INTRODUCTION

The Veteran had active service from September 1972 to August 
1974, February 2003 to July 2004, and March 2005 to January 
2006, with additional National Guard service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating decision of 
the Department of Veterans Affairs Regional Office (RO) in 
San Juan, Puerto Rico, denying the claims currently on 
appeal.  

The issues of entitlement to service connection for a lumbar 
spine disability and a prostate condition are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The Veteran's erectile dysfunction did not manifest 
during, or as a result of active military service,  nor is it 
secondary to the Veteran's service-connected diabetes 
mellitus.  

2.  The Veteran's cervical spine disability did not manifest 
during, or as a result of, active military service, nor was 
it permanently aggravated by a period of active duty.  

3.  The Veteran does not currently have a diagnosis of gouty 
arthritis.  


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service 
connection for erectile dysfunction, to include as secondary 
to diabetes mellitus, have not been met.  38 U.S.C.A. §§ 
1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.303, 3.102, 3.303, 3.307, 3.310 (2009).  

2.  The criteria for establishing entitlement to service 
connection for a cervical spine disability have not been met.  
38 U.S.C.A. §§ 1131 5103, 5103A, 5107(b) (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.303, 3.102, 3.303, 3.307 (2009).  

3.  The criteria for establishing entitlement to service 
connection for gouty arthritis have not been met.  
38 U.S.C.A. §§ 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.303, 3.102, 3.303, 3.307 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify

VA has a duty to notify and assist veterans in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the Veteran of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the Veteran is expected to 
provide in accordance with 38 C.F.R. § 3.159(b)(1).  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between a veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Previously, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) held that the failure to 
provide pre-adjudicative notice of any of the necessary duty 
to notify elements was presumed to create prejudicial error.  
Sanders v. Nicholson, 487 F.3d 881 (2007).  VA was required 
to show that that the error did not affect the essential 
fairness of the adjudication, and that to make such a showing 
the VA had to demonstrate that the defect was cured by actual 
knowledge on the claimant's part or that a benefit could not 
have been awarded as a matter of law.  Id.  However, the 
United States Supreme Court (Supreme Court) recently held 
this framework to be inconsistent with the statutory 
requirement that the CAVC take "due account of the rule of 
prejudicial error" under 38 U.S.C.A. § 7261(b)(2).  Shinseki 
v. Sanders, 129 S. Ct. 1696 (2009).  In reversing the Federal 
Circuit's decision, the Supreme Court held that the burden is 
on the claimant to show that prejudice resulted from the 
error, rather than on VA to rebut a presumed prejudice.  Id.

Here, the duty to notify was satisfied by way of letters sent 
to the Veteran in May 2006 that fully addressed all notice 
elements and were sent prior to the initial RO decision in 
this matter.  The letters informed him of what evidence was 
required to substantiate the claims and of his and VA's 
respective duties for obtaining evidence.  The letters also 
provided the Veteran with the Dingess requirements 
(specifically, how disability ratings and effective dates are 
assigned).  See Dingess/Hartman, 19 Vet. App. at 484.  Under 
these circumstances, the Board finds that the notification 
requirements have been satisfied as to both timing and 
content.  Adequate notice was provided to the Veteran prior 
to the transfer and certification of his case to the Board 
that complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).  



Duty to Assist

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  VA obtained the Veteran's service 
medical records.  Also, the Veteran received VA medical 
examinations in June 2006, July 2006 and December 2007, and 
VA has obtained these records as well as the records of the 
Veteran's outpatient treatment with VA.  Significantly, 
neither the Veteran nor his representative has identified any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not yet been obtained.  
Hence, no further notice or assistance to the Veteran is 
required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Relevant Laws and Regulations

Service connection will be granted if it is shown that the 
Veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Disorders diagnosed after discharge will still be service 
connected if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  

To establish service connection, there must be:  (1) a 
medical diagnosis of a current disability; (2) medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  

Where a veteran has served for 90 days or more during a 
period of war, or during peacetime service after January 1, 
1947, and a chronic disorder, such as arthritis, becomes 
manifest to a degree of 10 percent within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 
3.307, 3.309 (2009).  

Service connection may also be granted for a disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Also, any increase 
in severity of a nonservice-connected disease or injury that 
is proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected.  See 
38 C.F.R. § 3.310(b); Libertine v. Brown, 9 Vet. App. 521, 
522 (1996); see also Allen v. Brown, 7 Vet. App. 439, 448 
(1995).  An appellant's own conclusion, stated in support of 
his claim, that his present disability is secondary to his 
service-connected disability is not competent evidence as to 
the issue of medical causation.  See 38 C.F.R. § 3.159 
(2008); see also Grivois v. Brown, 6 Vet. App. 136 (1994).  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997); see also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder)).  

Erectile Dysfunction

The Veteran contends that he is entitled to service 
connection for erectile dysfunction, to include as secondary 
to his service-connected diabetes mellitus.  However, the 
preponderance of the evidence of record demonstrates that 
this disorder is not secondary to the Veteran's military 
service or his service-connected disabilities.  As such, 
service connection is not warranted.  

The Board will first address the Veteran's contention that he 
is entitled to service connection for erectile dysfunction as 
secondary to his service-connected diabetes mellitus.  The 
record contains a diabetes mellitus examination from December 
2007.  The examiner noted the date of onset for the Veteran's 
diabetes mellitus to have been 2005.  The examiner also 
concluded that the Veteran suffered from erectile dysfunction 
that was a result of endocrine disease.  The examiner 
indicated that reference to the July 2006 VA genitourinary 
examination would disclose the most likely etiology of the 
Veteran's erectile dysfunction.  

According to the July 2006 VA examination report, the Veteran 
reported suffering from intermittent erectile dysfunction for 
approximately 30 years.  Because of this long history of 
erectile dysfunction, the examiner ordered a hormone test be 
performed.  The examiner concluded that the results of this 
test established that the Veteran suffered from low 
testosterone levels of 2.08.  It was the examiner's opinion 
that the Veteran's erectile dysfunction was most likely 
secondary to his low testosterone levels.  

Based on the above evidence, the Board concludes that the 
Veteran's erectile dysfunction is not secondary to his 
service-connected diabetes mellitus.  According to the VA 
examiners of record, the Veteran's erectile dysfunction is 
secondary to low hormone levels rather than diabetes 
mellitus.  In addition, the evidence suggests that the 
Veteran was suffering from erectile dysfunction for several 
decades prior to his diagnosis of diabetes mellitus in 2005, 
demonstrating that the Veteran's erectile dysfunction is not 
due to diabetes mellitus since he suffered from erectile 
dysfunction long before diabetes mellitus.  As such, the 
preponderance of the evidence of record demonstrates that the 
Veteran's erectile dysfunction is not secondary to his 
diabetes mellitus.  

While the Veteran asserts that his erectile dysfunction is 
secondary to his diabetes mellitus, the Board will also 
consider the Veteran's claim on a direct basis to afford him 
all possible avenues of entitlement.  In order for a claim to 
be granted on a direct basis, there must be competent 
evidence of current disability (established by medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (established by lay or medical evidence); 
and of a nexus between the in-service injury or disease and 
the current disability (established by medical evidence).  
See generally, Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), 
cert. denied sub nom.; Epps v. West, 18 S.Ct. 2348 (1998); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 
604 (Fed. Cir. 1996) (table).  Medical evidence is required 
to prove the existence of a current disability and to fulfill 
the nexus requirement.

The Veteran's service treatment records are silent regarding 
complaints of erectile dysfunction or injuries or diseases of 
the reproductive system.  The record contains a VA 
examination report from January 1975.  During this 
examination, the Veteran reported having had occasional 
difficulty with an erection during intercourse.  However, 
this was not related to the Veteran's active military service 
and there is no medical evidence of follow-up treatment for 
this disorder of record.  According to a September 1987 
enlistment examination for the Army National Guard, the 
Veteran's genitourinary system was normal and there was no 
indication of erectile dysfunction.  Therefore, the medical 
evidence of record does not demonstrate chronic 
symptomatology of erectile dysfunction.  

Nonetheless, the Veteran stated during his July 2006 VA 
examination that he first developed erectile dysfunction some 
30 years earlier, and that he had suffered from this 
condition intermittently ever since.  Lay assertions may 
serve to support a claim for service connection when they 
relate to the occurrence of events that are observable as a 
lay person or the presence of a disability of symptoms of a 
disability that are subject to lay observation.  38 U.S.C.A. 
§ 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 
F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support the existence of a 
disability even when not corroborated by contemporaneous 
medical evidence).  Therefore, the Veteran's testimony 
regarding erectile dysfunction is competent evidence, 
suggesting that he has experienced this problem for a number 
of decades.  

Based on the above evidence, the Board concludes that the 
Veteran is not entitled to service connection for erectile 
dysfunction.  The preponderance of the evidence of record 
demonstrates that the Veteran has suffered from erectile 
dysfunction intermittently for at least 30 years.  There is 
no evidence of a disease or injury of the genitourinary 
system during a period of active military service.  
Furthermore, the VA examiners of record have concluded that 
this is secondary to low testosterone levels in the Veteran.  
There is no medical evidence of record relating the Veteran's 
erectile dysfunction to active military service.  There is 
also no evidence of record to suggest that the Veteran 
suffers from low testosterone levels as a result of his 
active military service, or that his erectile dysfunction has 
been permanently worsened as a result of any period of active 
duty.  

The Board recognizes that the Veteran believes his erectile 
dysfunction is secondary to diabetes mellitus.  However, as a 
layperson, he is not competent to offer such a complex 
medical opinion.  See Routen, 10 Vet. App. at 186; see also 
Bostain, 11 Vet. App. at 127 (citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992) (a layperson without the appropriate 
medical training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder)).  In addition, the Board does not 
find the Veteran's testimony in support of this conclusion to 
be credible.  The Veteran indicated in his original claim of 
April 2006 that this disability began in 2005.  However, the 
evidence of record demonstrates complaints of erectile 
dysfunction since at least 1975, demonstrating that this 
probably did not in fact begin at the time of the Veteran's 
diabetes mellitus diagnosis.  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The Veteran's claim of entitlement 
to service connection for erectile dysfunction, to include as 
secondary to diabetes mellitus, must be denied.  

Cervical Spine Disability

The Veteran contends that he is entitled to service 
connection for cervical osteophytosis C3-4, C4-5, C5-6 with 
bilateral trapezius myositis, claimed as a back disorder.  
However, the preponderance of the evidence of record 
demonstrates that this disability did not manifest during, or 
as a result of active military service, nor was it 
permanently aggravated by active military service.

The Veteran's service treatment records do not suggest that 
the Veteran suffered from a chronic cervical spine disability 
during his military service.  According to the Veteran's 
August 1974 separation examination, the Veteran's spine and 
other musculoskeletal system were normal.  No other service 
treatment records from the Veteran's first period of active 
duty make any reference to back pain.  Therefore, there is no 
evidence of a chronic cervical spine disability during the 
Veteran's first period of active duty.  

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  
However, medical evidence must relate this chronic 
symptomatology to the Veteran's present condition.  See id.  

The Veteran's subsequent treatment records fail to suggest 
that he suffered from chronic symptomatology of a cervical 
spine disability since a period of active military service.  
The record contains a VA outpatient treatment record from May 
2001 in which the Veteran was noted to have back pain since 
the previous day.  The Veteran was not on active duty at this 
time.  The Veteran reported that he woke up and could not 
even straighten up.  The Veteran denied any trauma or 
injuries to the spine.  The evidence does not demonstrate 
that this was a chronic condition, since a June 2005 Army 
National Guard examination indicates that the Veteran's spine 
was normal.  The Veteran also denied a history of recurrent 
back pain or any back problems in his report of medical 
history associated with this examination.  

The Veteran was afforded a VA examination of the cervical 
spine in July 2006.  The Veteran reported that his cervical 
spine pain began in 2001.  As a lay person, the Veteran is 
competent to testify to when he first noticed the onset of 
pain.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).  The Veteran reported being evaluated for spine pain 
in 2001, but he did not know if he was diagnosed with 
anything because he failed to attend his follow-up treatment 
session.  The Veteran also informed the VA examiner that he 
never visited sick call for his cervical spine during his 
period of active duty beginning in 2003.  He also stated that 
his back pain did not change in intensity, quality or 
frequency during his last period of active service in 2005.  
Magnetic resonance imaging (MRI) revealed disc-osteophytosis 
at the C3-4, C4-5, and C5-6 levels, producing indentation of 
the anterior portion of the thecal sac.  

Based on the above evidence, the Board concludes that the 
Veteran is not entitled to service connection for a cervical 
spine disability.  The first evidence pertaining to the 
cervical spine is from 2001 when the Veteran was not on 
active duty.  The Veteran has confirmed that this was the 
first time he suffered from cervical spine pain.  The service 
treatment records indicate no injuries or complaints 
regarding the cervical spine and the Veteran has not alleged 
that he suffered an injury during active service.  As such, 
there is no evidence to suggest that the Veteran's cervical 
spine disorder manifested during, or as a result of, his 
active military service.

In addition, there is no evidence suggesting that this 
disorder was aggravated by active military service.  The 
Veteran reported that he first suffered cervical spine pain 
in 2001.  However, during a June 2005 National Guard 
examination, the Veteran specifically denied suffering from 
back pain.  This evidence suggests that the Veteran's 
cervical spine pain was not permanently worsened as a result 
of any period of active duty between 2001 and 2005.  Even 
more compelling is the Veteran's testimony during his July 
2006 VA examination indicating that his cervical spine pain 
did not change in intensity, quality or frequency during his 
last period of active duty beginning in 2005.  The 
preponderance of the evidence, therefore, demonstrates that 
the Veteran's cervical spine disorder was not permanently 
aggravated by any period of active duty.  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The claim of entitlement to 
service connection for a cervical spine disability must be 
denied.

Gouty Arthritis

The Veteran contends that he is entitled to service 
connection for gouty arthritis.  However, the preponderance 
of the evidence demonstrates that the Veteran does not suffer 
from gouty arthritis that manifested during, or as a result 
of, active military service.  As such, service connection is 
not warranted.  

The Veteran's service treatment records do not demonstrate 
that the Veteran was diagnosed with gouty arthritis during 
his active military service.  According to the Veteran's 
August 1974 separation examination, the Veteran's upper 
extremities, feet, lower extremities, spine and other 
musculoskeletal system were all normal.  There are no other 
records mentioning joint pain, gout or arthritis.  

Subsequent treatment records fail to demonstrate that the 
Veteran has suffered from chronic symptomatology of gouty 
arthritis either.  According to a November 1974 treatment 
record, the Veteran was suffering from mild hyperuricemia.  
However, there is no evidence of follow-up treatment or 
evidence of this leading to gouty arthritis.  Furthermore, 
there is no evidence of record demonstrating that the Veteran 
has in fact been diagnosed with gouty arthritis.  According 
to a June 2005 National Guard examination, the Veteran 
suffered from a bilateral hallux valgus deformity of the 
great toes.  However, the Veteran is not seeking service 
connection for hallux valgus.  This disability also 
preexisted military service, as it was noted in the Veteran's 
August 1972 enlistment examination.  The Veteran also denied 
having, or having ever had, arthritis or rheumatism in his 
report of medical history associated with this examination.  

The Veteran was afforded a VA examination of the joints in 
June 2006.  The Veteran was noted to be asymptomatic without 
any pain in his articulations at the time of examination.  
There was no evidence of swelling or redness, and the Veteran 
actually reported that he did not have pain in any of his 
extremities.  Examination of the right foot revealed no 
evidence of swelling in the metatarsal or in the dorsal 
aspect of the right foot area.  Examination of the right 
wrist revealed full range of motion with no pain or 
functional loss.  The examiner concluded that gouty arthritis 
was not active (in remission).  

The above evidence demonstrates that the Veteran is not 
entitled to service connection for gouty arthritis.  The 
Veteran's service treatment records fail to demonstrate that 
the Veteran suffered from this disability during his active 
military service.  Furthermore, there is no medical evidence 
demonstrating that the Veteran has been diagnosed with this 
disability at any time since filing his claim for service 
connection.  There must be a current diagnosis of a disorder 
for service connection to be granted.  Hickson v. West, 
12 Vet. App. 247, 252 (1999).  Without a medical diagnosis of 
gouty arthritis, the Board must deny the Veteran's claim.  
See Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding 
that the existence of a current disability is the cornerstone 
of a claim for VA disability compensation).  Therefore, the 
preponderance of the evidence of record demonstrates that the 
Veteran is not entitled to service connection for gouty 
arthritis.  

The Board recognizes that the June 2006 VA examiner indicated 
that the Veteran's gouty arthritis was in remission, 
suggesting that the Veteran had been diagnosed with this 
condition in the past.  However, a review of the Veteran's 
claims file fails to demonstrate that he has in fact been 
diagnosed with chronic gouty arthritis at any time.  
Therefore, despite the use of the term "in remission," 
there is no evidence in the claims file of an actual 
diagnosis of this disability.  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The Veteran's claim of entitlement 
to service connection for gouty arthritis must be denied.


ORDER

Entitlement to service connection for erectile dysfunction, 
to include as secondary to diabetes mellitus, is denied.  

Entitlement to service connection for a cervical spine 
disability is denied.  

Entitlement to service connection for gouty arthritis is 
denied.  


REMAND

Lumbar Spine Disability

The Veteran contends that he is entitled to service 
connection for a lumbar spine disability.  However, 
additional evidentiary development is necessary before 
appellate review may proceed on this claim.  

The first evidence of record regarding the Veteran's lumbar 
spine is an October 1995 outpatient treatment record in which 
the Veteran was diagnosed with an acute lumbar strain.  It 
was noted that the Veteran incurred low back pain when 
bending over to pick up his gear.  The Veteran denied any 
prior back problems.  The record contains no follow-up 
treatment for this injury, and the Veteran denied a history 
of recurrent back pain upon examination in December 1999.  

The next evidence of back pain is a May 2001 VA outpatient 
treatment record.  The Veteran reported that he had been 
suffering from back pain since the previous day, but when he 
woke up that morning, he could not straighten out his back 
due to pain.  The Veteran denied any trauma or injury to the 
back, and there was no mention of a chronic back condition in 
the Veteran's history section.  There is no evidence of 
follow-up treatment.  The Veteran was also afforded a 
National Guard examination in June 2005 in which his spine 
was found to be normal and the Veteran denied a having, or 
ever having had, recurrent back pain.  

The next record of back pain is an August 2005 Medical 
Evaluation Board examination in which the Veteran reported 
having some low back pain for the past week.  Examination 
revealed some lumbosacral paraspinal muscle tenderness and 
guarding.  The Veteran was on active duty at this time.  
Subsequently, during a July 2006 VA examination, an MRI 
revealed vertebral body hemangioma involving the L1 vertebra, 
as well as multilevel discogenic disease of the lumbar spine 
with small disc protrusion at the L2-3, L3-4, and L4-5 
levels.  The Veteran reported that low back pain began in 
1999, but he did not remember any specific trauma related to 
his low back pain.  The Veteran also reported intermittent 
episodes of exacerbation of his low back pain since this 
time, but he denied visiting sick call for any exacerbation 
during his periods of active duty.  The VA examiner failed to 
offer any opinion regarding etiology, to include whether the 
Veteran suffered from a lumbar spine disability that was 
permanently aggravated by his period of active duty from 
March 2005 to January 2006.  As such, the Veteran must be 
afforded a new VA examination before appellate review may 
proceed.  

Prostate Condition

The Veteran contends that he is entitled to service 
connection for a prostate condition.  However, additional 
evidentiary development is necessary before appellate review 
may proceed on this matter.  An October 2005 outpatient 
treatment record from Fort Stewart, Georgia notes that the 
Veteran suffered from benign prostatic hyperplasia.  The 
Veteran's National Guard examination from June 2005 also 
notes that the Veteran had an abnormal prostate in that it 
was large.  However, the Veteran was afforded a VA 
genitourinary examination in July 2006, which found the 
prostate to be 30 grams in size, soft, regular and without 
nodes.  No disorder of the prostate was diagnosed at this 
time.  Subsequently, the Veteran's claim was denied in a 
September 2006 rating decision for lack of a current 
diagnosis.  

However, the record contains a VA outpatient treatment record 
dated November 15, 2006.  According to the record, the 
Veteran had elevated prostate-specific antigen (PSA) levels.  
A prostate biopsy was performed and the tissue was sent to 
pathology.  The record notes that the Veteran had a follow-up 
appointment with urology in 2 weeks.  However, the record 
does not contain evidence of the results of the biopsy or 
evidence of the Veteran's follow-up treatment with urology.  
The record contains a brief treatment record from January 
2007, but this record simply notes that the Veteran underwent 
a urine flow test.  It fails to indicate the results of the 
Veteran's prostate biopsy.  As such, it is not clear whether 
the Veteran does in fact suffer from a current prostate 
condition.  

Accordingly, the case is REMANDED to the AMC for the 
following action:

1.  The AMC should obtain any records of 
VA medical center (VAMC) treatment for the 
Veteran's disabilities since January 2007 
- the most recent evidence of record.  Any 
response received in conjunction with this 
request should be associated with the 
Veteran's claims file.

2.  Upon completion of the above, the 
Veteran should be scheduled for a VA 
examination with the appropriate 
specialist(s) to determine whether he has 
a lumbar spine disability that is at least 
as likely as not a result of active 
military service.  The claims file should 
be reviewed by the examiner in conjunction 
with this examination.  The examiner 
should also opine as to whether it is at 
least as likely as not that the Veteran's 
lumbar spine disability, if it is found to 
have preexisted a period of active duty, 
was permanently aggravated as a result of 
active duty.  A complete rationale should 
be provided for any opinion offered and 
the examiner should note the Medical Board 
Examination of August 2005.  

3.  The Veteran should also be scheduled 
for a VA examination with the appropriate 
specialist to determine whether he suffers 
from a current prostate disability.  The 
claims file should be reviewed by the 
examiner in conjunction with this 
examination.  If the Veteran is found to 
have a current prostate disability, the 
examiner should opine as to whether it is 
at least as likely as not that it is 
related to a period of active military 
service.  A complete rationale for any 
opinion offered must be provided.  

4.  After completion of the above, the AMC 
should review the expanded record and 
readjudicate the Veteran's claims.  If the 
benefits sought are not granted, the 
Veteran should be furnished an appropriate 
supplemental statement of the case and be 
afforded an opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


